Per Curiam : This is an appeal from the judgment of the county court of Bureau county overruling objections of appellant to a special tax levied for the construction of a sidewalk along appellant’s property in the city of Spring Valley. The special tax purports to have been levifed under a special ordinance passed by the city council pursuant to the provisions of the so-called Special Sidewalk act. The ordinance providing for the construction of the sidewalk does not fix the grade line of the'walk but refers to a general ordinance of the city, and states the sidewalk shall be constructed in the manner therein specified.; The general ordinance introduced in evidence does not fix the grade line of the sidewalk or of the street or refer to any other ordinance which does fix the grade line, and no proof was introduced on the trial showing the grade of the sidewalk or street had ever been fixed by any proper ordinance of the city. The record in this case and the objections filed are the. same as those in People v. Meerts, (ante, p. 210,) which is decisive of this case. For the reasons there given the judgment of the county court is reversed and the cause remanded. Reversed and remanded.